DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/12/2021.

Allowable Subject Matter
2.	Claims 1, 5-16, 21, 22, and 24-28 are allowed.
3.	Claims 1, 5-16, 21, 22, and 24-28 are renumbered.
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipate or render obvious a method comprising: transforming, based on a first hash function, the parameter values into hashed parameter values; storing the hashed parameter values in a public blockchain that is cryptographically secured based on a second hash function other than the first hash function; in response to a request to determine the resale value of the handheld wireless device: accessing the hashed parameter values from the public blockchain; comparing the hashed parameter values to reference parameter data that is specific for a make or model of the handheld wireless device; and determining the resale value of the handheld wireless device on the comparison between the hashed parameter values stored in the public blockchain and the reference parameter data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Claim 11 is allowed because none of the prior art of record anticipate or render obvious at least one non-transitory computer-readable storage medium comprising: transforming, based on a first hash function, the parameter values into hashed parameter values; storing the hashed parameter values in a public blockchain that is 
Claim 24 is allowed because none of the prior art of record anticipate or render obvious a system comprising: transform, based on a first hash function, the parameter values into hashed parameter values; store the hashed parameter values in a public blockchain that is cryptographically secured based on a second hash function other than the first hash function; in response to a request to determine the resale value of the handheld wireless device: access the hashed parameter values from the public blockchain; compare the hashed parameter values to reference parameter data that is specific for a make or model of the handheld wireless device; and determine the resale value of the handheld wireless device on the comparison between the hashed parameter values stored in the public blockchain and the reference parameter data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 5-10, 12-16, 21-22, and 25-28, none of the prior art of record anticipate or render obvious the invention as claimed in claims 1, 11, and 24, as discussed above.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864